Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	The new issues include:
	(1) as to claim 15 (directed to a system), adding method step of --the elongate member is fastened to the tyre by inserting a part of the elongate member between the tyre and a wheel--;
	(2) in claim 16 line 2, changing "sides" to --side edges--;
	(3) in claim 16 line 3, changing "the side" to --the side edges--;
	(4) in claim 22, lines 16-17, adding --the cooperative interlocking means in the elongated element is integrated within one of the opposite edges--;
	(5) in claim 30, line 1, changing "claim 17" to --claim 19--;
	(6) in claim 32, line 1, changing "claim 17" to --claim 19--;
	(7) new system claim 36, which describes --the cooperative interlocking means in the elongated element is integrated within one of the opposite edges--;
	(8) new claim 37, which describes --two elongated members, each elongated member being fastened to an opposite side of the tyre, and wherein the elongated element is provided with a cooperative interlocking means on both elongated sides, and attached to both members--.
	The amendment to method claim 26 does not raise a new issue.

remarks
	Applicant's arguments are not commensurate in scope with the pending claims and are thereby not persuasive because they relate to a claim amendment which has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 6, 2021